Citation Nr: 0316523	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  97-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased rating for postoperative 
residuals of a left knee injury with osteoarthritis, on 
a schedular and extraschedular basis.

2.	Entitlement to an increased rating for cutaneous 
numbness of the left lateral knee, on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




REMAND

On July 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After all pertinent records have been 
associated with the claims folder, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review.  It is imperative that all 
questions listed below be answered so 
that the Board has all information 
necessary to adjudicate the pending 
claim.  If the examiner is unable to make 
any determination, the rationale should 
be so indicated on the record.  The 
factors upon which any medical opinion is 
based should be discussed.  
2.  The examiner should report the range 
of motion of the veteran's left knee, in 
degrees.  For VA purposes, normal flexion 
is to 140 degrees and normal extension is 
to 0 degrees.  The examiner should note 
whether there is any subluxation or 
lateral instability of the left knee; and 
if so, should indicate whether the 
impairment would be considered slight, 
moderate, or severe.  The examiner should 
describe all scars of the left knee 
associated with the service-connected 
disability and indicate whether they are 
tender and painful on objective 
demonstration or are poorly nourished 
with repeated ulceration.  If any 
scarring affects function of the left 
knee, this should be described as 
objectively as possible.
3.  The examiner should indicate whether 
the veteran exhibits symptoms related to 
the removal of semilunar cartilage, and 
if so, should clearly describe all 
relevant symptoms.  The examiner should 
note whether the cartilage is dislocated, 
with frequent episodes of "locking," 
pain, and effusion into the joint.  The 
examiner should also note for the record 
whether symptoms associated with the 
removal of cartilage would include 
limitation of motion.
4.   The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
veteran's left knee; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis of the knee that is 
due to any weakened movement, excess 
fatigability, or incoordination.
5.  The examiner should be asked to 
express an opinion on whether pain in the 
left knee could significantly limit the 
veteran's functional ability during 
flare-ups or during periods of repeated 
use.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis of 
the knee that is due to pain on use or 
during flare-ups.
6.  The examiner should determine whether 
there is weakness of the vastus muscles 
on the left attributable to the knee 
disability.  If so, the muscle group, the 
functions affected by any such impairment 
and the severity thereof should be 
discussed.  (See March 1999 examination 
for VA purposes which noted such 
weakness.)

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





